[Cite as Geauga Cty. Bar Assn. v. Patterson, 127 Ohio St. 3d 1270, 2010-Ohio-6594.]




                GEAUGA COUNTY BAR ASSOCIATION v. PATTERSON.
                    [Cite as Geauga Cty. Bar Assn. v. Patterson,
                        127 Ohio St. 3d 1270, 2010-Ohio-6594.]
           (No. 2009-1509 — Submitted December 21, 2010 — Decided
                                  December 28, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, David Nelson Patterson, Attorney
Registration No. 0015280, last known business address in Willoughby, Ohio.
        {¶ 2} The court coming now to consider its order of December 2, 2009,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of 18 months with the last six months stayed on the condition that
respondent commit no further misconduct, finds that respondent has substantially
complied with that order and with the provisions of Gov.Bar R. V(10)(A).
Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Geauga Cty. Bar Assn. v. Patterson, 124 Ohio
St.3d 93, 2009-Ohio-6166, 919 N.E.2d 206.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________